


Exhibit 10.1


FIFTH AMENDMENT TO OFFICE BUILDING LEASE


THIS FIFTH AMENDMENT TO OFFICE BUILDING LEASE (this "Amendment" or "Fifth
Amendment") is made as of June 19, 2014 (the "Effective Date"), by and between
HACIENDA PORTFOLIO VENTURE LLC, a Delaware limited liability company
("Landlord"), and ZELTIQ AESTHETICS, INC., formally known as Juniper Medical
Inc., a Delaware corporation ("Tenant").






RECITALS


A. Crosstown Ventures II, LLC (predecessor-in-interest to Landlord) and Tenant,
entered into that certain Office Building Lease dated as of December 22, 2006
("Initial Lease"), as amended by that certain First Amendment to Office Building
Lease (the "First Amendment"), by and between Landlord and Tenant, dated as of
July 11, 2007, as further amended by that certain Second Amendment to Office
Building Lease (the ''Second Amendment"), by and between Landlord and Tenant,
dated as of September 24, 2010, as further amended by that certain Third
Amendment to Office Building Lease (the "Third Amendment"), by and between
Landlord and Tenant, dated as of August 7, 2012, and as further amended by that
certain Fourth Amendment to Office Building Lease (the "Fourth Amendment"), by
and between Landlord and Tenant, dated as of April 22, 2013 (the Initial Lease,
as amended by the First Amendment, the Second Amendment, the Third Amendment,
and the Fourth Amendment is collectively referred to herein as the "Lease'') for
approximately 45,858 rentable square feet (the "Existing Space") consisting of
(i) approximately 42,620 rentable square feet (the "Willow Building Space")
consisting of the entire building located at 4696-4698 Willow Road, Pleasanton,
California (Building One) (the "Willow Building"), and (ii) approximately 3,228
rentable square feet, Suite 205 (the "Suite 205 Space"), located on the 2nd
floor of the building located at 5934 Gibraltar Drive, Pleasanton, California
(Building Two) (the "Gibraltar Building").


B. The scheduled term expiration date for the Suite 205 Space is June 30, 2014.
The scheduled term expiration date for the Willow Building Space is December 31,
2014.


C.     Tenant has the option to extend the term for the Suite 205 Space from
July 1,
2014 through and including December 31, 2014 pursuant to the terms and
provisions set forth in Paragraph 7 of the Fourth Amendment. By its execution of
this Amendment, Tenant is irrevocably exercising the option to extend set forth
in Paragraph 7 of the Fourth Amendment which extends the term for the Suite 205
Space through and including December 31, 2014. The parties agree that the Base
Rent payable for the Suite 205 Space from July I, 2014 through and including
December 31, 2014 shall be $1.85 per rentable square foot of the Suite 205 Space
per month.


D. Tenant desires to lease from Landlord approximately 8,298 rentable square
feet, Suite 20 I, located on the 2nd floor of the Gibraltar Building (the
"Additional Space"). On the Additional Space Term Commencement Date (as defined
in Paragraph 5 below), the Existing Space and the Additional Space shall be
collectively referred to as the "Leased Premises.''


E. Landlord and Tenant desire to amend the Lease as set forth in this Amendment.
Any capitalized term used but not defined herein shall have the meaning given to
it in the Lease.


NOW, THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Landlord and Tenant hereby agree as follows:


AGREEMENT


1. Recitals. The parties hereby confirm the accuracy of the foregoing Recitals
which are incorporated herein by this reference.


2. Leased Premises. Effective as of the Additional Space Tenn Commencement Date,
the definition of Leased Premises defined in the Basic Lease Information sheet
of the Lease shall be deleted in its entirety and replaced with the following:










--------------------------------------------------------------------------------




"Leased Premises:
Approximately 54,146 rentable square feet consisting of (i) approximately 42,620
rentable square feet consisting of the entire building located at 4696-4698
Willow Road, Pleasanton, California (Building One), (ii) approximately 3,228
rentable square feet, Suite 205, located on the 2nd floor of the building
located at 5934 Gibraltar Drive, Pleasanton, California (Building Two), and
(iii) approximately 8,298 rentable square feet, Suite 201, located on the 2nd
floor of the building located at 5934 Gibraltar Drive, Pleasanton, California
(Building Two), as outlined on Exhibit A"


Effective as of the Additional Space Term Commencement Date, Exhibit A of the
Lease (Floor Plan of the Leased Premises) shall be deleted in its entirety and
the floor plan for the Leased Premises shall be as shown on the replacement
Exhibit A attached hereto and made a part hereof.


3. Base Year. Effective as of the Additional Space Term Commencement Date, the
Base Year for the Leased Premises (the Existing Space and the Additional Space)
shall be the calendar year 2015.


4. Rentable Area. Effective as of the Additional Space Term Commencement Date,
the definition of Rentable Area defined in the Basic Lease Information sheet of
the Lease shall be deleted in its entirety and replaced with the following:


"Rentable Area:
Leased Premises: Approximately 54,146 rentable square feet
Building One: Approximately 42,620 rentable square feet
Building Two: Approximately 41,700 rentable square feet
Project: Approximately 84,320 rentable square feet''


5. Additional Space Term Commencement Date. The term commencement date for the
Additional Space shall be January 1, 2015 (the ''Additional Space Term
Commencement Date").


6. Term Expiration Date. The term expiration date for the Leased Premises (the
Existing Space and the Additional Space) shall be March 31, 2019 (the "Term
Expiration Date''), subject to the option to extend set forth in Paragraph 7
below.


7. Option to Extend. Landlord hereby grants Tenant one (1) option to extend the
term of the Lease for the Leased Premises (the Existing Space and the Additional
Space together) for an additional period of five (5) years (from April I, 2019
through and including March 31, 2024) (the "Option Term'') pursuant to the terms
and conditions set forth in Section 8.1 of the Initial Lease, except that: (a)
Tenant must deliver the Option Notice to Landlord no later than July 1, 2018 and
no earlier than April 1, 2018, (b) the monthly Base Rent payable during the
initial year of the Option Term shall be 100% of the FMRR being agreed to (with
annual market increases, if any) in new and renewal leases by the Landlord and
other landlords of Comparable Buildings and tenants leasing space in the
Building or Comparable Buildings; (c) any previous tenant improvements or tenant
improvement allowances shall be irrelevant with respect to the Option Term
(however, the foregoing does not preclude additional tenant improvements or a
tenant improvement allowance to be provided for the Option Term); and (d) the
Base Year during the Option Term shall be reset to the calendar year 2019.


8. Base Rent. The Base Rent from the Additional Space Term Commencement Date
through the Term Expiration Date for the Leased Premises (the Existing Space and
the Additional Space) shall be as follows:


January 1, 2015 through
December 31,2015:
$113,706.60 per month ($2.1 0 per rentable square foot of the Leased Premises
per month).



Notwithstanding the foregoing (and subject to the terms and provisions of
Paragraph 12 of Exhibit G, attached hereto, with respect to a Landlord failure
to provide early access to the Additional Space), no Base Rent shall be payable
for the Leased Premises (the Existing Space and the Additional Space) from
January 1, 2015 through and including March 31,2015.






--------------------------------------------------------------------------------




January 1, 2016 through
December 31,2016:
$116,955.36 per month ($2.16 per rentable square foot of the Leased Premises per
month).



January 1, 2017 through
December 31,2017:
$120,745.58 per month ($2.23 per rentable square foot of the Leased Premises per
month).



January 1, 2018 through
December 31,2018:         $123,994.34 per month ($2.29 per rentable square
foot of the Leased Premises per month).


January I, 2019 through
March 31,2019:
$127,784.56 per month ($2.36 per rentable square foot of the Leased Premises per
month).







9. Tenant's Proportionate Share. Effective as of the Additional Space Tenn
Commencement Date, the definition of Tenant's Proportionate Share defined in the
Basic Lease Information sheet of the Lease shall be deleted in its entirety and
replaced with the following:


"Tenant's Proportionate Share
(Building One):         100.00%


Tenant's Proportionate Share
(Building Two):         27.64%


Tenant's Proportionate Share
(Project):             64.21 %"


10. Parking. Effective on the Additional Space Term Commencement Date, the
definition of Parking set forth in the Basic Lease Information sheet of the
Lease shall be deleted in its entirety and replaced with the following:


"Parking:
Two hundred sixteen (216) unreserved, surface parking spaces (based on four (4)
parking spaces per one thousand (I ,000) rentable square feet). During the Term,
Tenant shall have the right to have up to 5 of its parking spaces marked as
"Zeltiq Visitor'' parking in a location that is mutually acceptable to Landlord
and Tenant (however, with respect to the foregoing "Zeltiq Visitor'' parking,
Landlord shall have no obligation to monitor or enforce the validity of the
vehicles parking/parked in such parking spaces)''



11. Additional Space Tenant Improvements; Acceptance of the Additional Space.
Landlord's Contractor (as defined in Exhibit G) shall construct and install the
Additional Space Tenant Improvements (as defined in Exhibit G) in the Additional
Space. Except for the Additional Space Tenant Improvements, any other Landlord
obligations pursuant to the Lease (which includes this Fifth Amendment and all
previous amendments), and any latent defects, Tenant accepts the Additional
Space in its existing "as-is" and "with all faults" condition. Landlord shall be
responsible to deliver the Additional Space with all HVAC, lighting, electrical,
plumbing, fire sprinkler system and other building systems in good working
condition and in compliance with applicable current code and other laws.


12. Project Improvements. Landlord, at Landlord's sole cost and expense (i.e.,
the costs shall not be included in Basic Operating Costs of Tenant or charged to
Tenant in any way), shall be responsible to perform the following improvements
(collectively, the "Project Improvements"), which Project Improvements shall be
completed as soon as commercially reasonable following the full execution and
delivery of this Amendment, but not later than March 31, 2015 (subject to force
majeure): (i) improve the restrooms directly behind the reception area of the
Willow Building to the materially same standard as the second (2"d) floor
restrooms located in the Gibraltar Building, including ensuring that said
restrooms are in compliance with applicable accessibility and building code laws
in effect as of the Additional Space Term Commencement Date; (ii) re-sealing and
striping of the parking lot of both buildings; (iii) painting the cement pony
wall and removing the existing metal furnishings in the




--------------------------------------------------------------------------------




"outside seating area" located on the west side of the Willow Building; (iv)
improving the monument sign on Willow Road nearest the primary entrance to the
Willow Building per Exhibit I attached hereto; and (v) causing Landlord's HVAC
vendor to provide on-site control of all heating and cooling of the Willow
Building so that Tenant can adjust zone temperature setpoints within the Willow
Building during (i) Building hours of operation of 7:00a.m. to 6:00 p.m., Monday
through Friday (excluding holidays), and (ii) after-hours (including, without
limitation, weekends and holidays). The cost for said after-hours HVAC usage of
the HVAC equipment shall be as set forth in Section 4.2(c) of the Initial Lease;
Tenant shall allow Landlord, its employees, agents, consultants, contractors and
vendors to inspect the HVAC equipment (to the extent located within the Leased
Premises) in order to review the HVAC equipment run times in order to calculates
such after-hours usage. Landlord and Tenant shall coordinate and agree on the
timing for the Project Improvements so as to minimize disruption to Tenant's
business operations; however, Tenant acknowledges that the Project Improvements
shall be performed during the normal business day.


13. Existing Space Tenant Improvements. Tenant's Contractor (as defined in
Exhibit H) shall construct and install the Existing Space Tenant Improvements
(as defined in Exhibit H) in the Existing Space. Tenant is in possession of the
Existing Space and hereby accepts the Existing Space in its existing "as-is" and
"with all faults'' condition.


14. Security Deposit. The existing letter of credit in the amount of $155,000.00
and the additional security deposit in the amount of $5,971.80 deposited by
Tenant in accordance with the Fourth Amendment shall continue to be held by
Landlord during the Term of the Lease (including any Term extensions).


15. Right of First Offer. During the Term, Tenant shall have an on-going right
of first offer to lease space that becomes available in the Gibraltar Building
(as applicable, a "ROFO Space") as set forth below. Landlord shall keep Tenant
reasonably informed of the date of all potential vacancies for a ROFO Space(s).
Before entering into a new lease for a ROFO Space with a party other than the
then-current tenant of the ROFO Space or a tenant with pre­ existing rights,
Landlord shall notify Tenant in writing of the terms and conditions upon which
Landlord is willing to lease such space (the "ROFO Offer Notice"). If Tenant
wishes to exercise its option to lease the applicable ROFO Space, Tenant, shall,
within five (5) business days after receipt of the ROFO Offer Notice, deliver
written notice to Landlord of Tenant's irrevocable exercise of its option to
lease such space on the terms set forth in the ROFO Offer Notice. If Tenant
fails to respond to the ROFO Offer Notice within the five (5) business day
period, the right of first offer set forth in this paragraph for the applicable
ROFO Space shall be null and void and of no further force or effect for the
current vacancies, and Landlord shall be free to lease such space to any other
persons or entities, free of any restrictions set forth herein. This right of
first offer shall only be exercisable by the originally named Tenant set forth
in this Amendment and only if Tenant has not sublet any portion of the Leased
Premises to parties unrelated to Tenant's business and has no intention to
sublet the ROFO Space to parties unrelated to Tenant's business. This right of
first offer shall be suspended during any period in which Tenant is in default
(beyond any applicable notice and cure period) until said default has been
cured. The period of time within which this right of first offer may be
exercised shall not be extended or enlarged by reason of Tenant's inability to
exercise such rights because of the foregoing provisions. Time is of the
essence.




16.     Tenant's Additional Signage.


(a) Subject to the terms and provisions of Section 4.4 of the Initial Lease,
including, without limitation, the approvals required therein from the Landlord,
the City of Pleasanton, and the Hacienda Business Park Owners Association,
Tenant shall have the right to install a raised letter, back-lit sign ("ZELTIQ")
on the Willow Building at the main entrance of 4698 Willow Road. Installation,
fabrication, maintenance and removal of Tenant's sign shall be at Tenant's sole
cost and expense; provided, however, .Tenant may utilize Landlord's Contribution
set forth in Exhibit H towards the costs of fabrication and installation of
Tenant's sign. Tenant shall remove Tenant's sign and repair any damage caused by
the installation or removal of such signage (and Tenant shall restore the
installation area to the condition existing prior to installation of such
signage) at the expiration or earlier termination of the Lease.


(b) With respect to the Additional Space, Landlord, at Landlord's cost, shall
provide Building standard identification of Tenant's name and suite numerals (i)
on a building directory in the Building lobby, if any, and (ii) at the main
entrance door to the Leased Premises. With respect to the Additional Space,
subject to the terms and provisions of Section 4.4 of the Initial Lease,
including, without limitation, the approvals required therein from the Landlord,
the City of Pleasanton, and the Hacienda Business Park Owners Association,
Tenant shall have the right, at Tenant's sole expense, to erect and maintain one
(1) band on one side of the monument sign located on Gibraltar Drive, which
monument signage is shared with the tenant(s) of the Gibraltar Building. Tenant
shall remove Tenant's monument signage and repair any damage caused by the
installation or removal of such signage (and Tenant shall restore the
installation area to the condition existing prior to installation of such
signage) at the expiration or earlier termination of the Lease.




--------------------------------------------------------------------------------






17.     Satellite Dish.


(a) Tenant shall have the right to install on the roof of the Willow Building,
in an area designated by Landlord (the "Rooftop Area''), in Landlord's
reasonable discretion, and at Tenant's sole cost, one (1) satellite dish,
provided that Landlord has, in its sole and absolute discretion, approved the
design, size (Landlord will approve a satellite dish which does not exceed
twenty-four inches (24") in diameter) and weight of such satellite dish and
associated equipment (the "Equipment"). The location, design, size and weight of
such Equipment may also be subject to the approval of the City of Pleasanton and
the Hacienda Business Park Owners Association.


(b) Tenant's use of the Rooftop Area and the Equipment shall be in compliance
with the provisions of the Lease and in compliance with all applicable laws and
governmental requirements, including, without limitation, laws and governmental
requirements of the City of Pleasanton and such satellite dish shall be used
solely for communications used in the conduct of Tenant's business in the Leased
Premises.


(c) Prior to any new installation, Tenant shall furnish detailed plans and
specifications for the installation to Landlord for its written approval. Tenant
shall also obtain written approval from the City of Pleasanton and the Hacienda
Business Park Owners Association, if necessary. Upon approval from all of the
foregoing parties, the Equipment shall be installed, at Tenant's expense, and
the installation shall be attractively screened if so required by Landlord, or
by applicable laws. Landlord shall require use of a non-penetrating roof mount.
If reasonably requested by Landlord, a roofing company acceptable to Landlord
shall at Tenant's expense install an appropriate base upon which Tenant's
installation shall be mounted. All aspects and phases of Tenant's installation
of the Equipment shall at all times be subject to supervision and approval by
Landlord (solely to protect Landlord's interests; Landlord shall have no
obligation to Tenant to exercise any such power of supervision or approval).
Tenant shall be responsible for procuring whatever consents, approvals, licenses
or permits may be required for the installation, use, operation and removal of
Tenant's system. Landlord makes no warranties or representations as to the
permissibility of any such installation by Tenant. All costs and expenses
incurred in connection with any such installation or proposed installation by
Tenant, including, without limitation, any cost or expenses incurred by Landlord
in connection with review or supervision or obtaining approvals, shall be borne
by Tenant.


(d)     Tenant shall be permitted access to the area on the roof (24 hours per
day,
365 days per year) where any such installation may be made as necessary for the
installation and maintenance thereof. Landlord, at Landlord's sole expense,
shall at all times have the right to relocate the Equipment installed by Tenant
to another location on the roof of the building; provided, however, that the
Equipment shall not be relocated to a location that would materially reduce the
utility of the satellite dish and such relocation shall be conducted in such a
manner as will minimize interference with Tenant's operations.


(e) Tenant shall at all times and at Tenant's sole expense be responsible for
proper maintenance of the Equipment (and for the repair of any damage caused to
the roof by the Equipment or Tenant's access to the Rooftop Area) and all
governmental permits and approvals required in connection therewith. The
Equipment and the Rooftop Area on which it is located shall be deemed to be part
of the Leased Premises for purposes of Tenant's insurance and indemnification
obligations under the Lease. If any use thereof by Tenant interferes in any
manner with the ability of other tenants or occupants of the Project to
communicate in any manner (whether by telephone, radio, cable, television,
microwave, computer or otherwise), then Tenant shall do whatever is necessary to
stop such interference. Tenant may at any time, and shall at expiration or
earlier termination of the term of the Lease if so requested by Landlord, remove
Tenant's installation, restore the building to the condition existing prior to
Tenant's installation, and repair any damage caused by Tenant's installation or
removal.


18. Restoration. Landlord agrees that Tenant shall have no restoration
obligations with respect to the improvements currently existing in the Existing
Space; provided, however, the foregoing does not apply to the Wire Restoration
Work, which remains a Tenant obligation.


19.     Electric Car Charging Stations.


(a) Tenant shall have the right to install and operate, at Tenant's sole cost
and expense, on parking spaces mutually agreed upon by the parties, up to two
(2) electric charging stations for plug-in electric vehicles and associated
equipment (collectively, the "Special Purpose Equipment"). Electrical
distribution and electrical metering with respect to the Special Purpose
Equipment shall be installed by Tenant. The location, design, size and weight of
such Special Purpose Equipment shall be subject to written approval by Landlord
(which approval shall not be unreasonably withheld), the City of Pleasanton,
and, if necessary, the Hacienda Business Park Owners Association. The Special
Purpose Equipment shall at all




--------------------------------------------------------------------------------




times remain the property of Tenant.


(b) In installing the Special Purpose Equipment, Tenant shall adhere to industry
standards for installation and workmanship, all work to be completed to Landlord
's reasonable satisfaction. Upon termination of the Lease, Tenant shall, if so
requested by Landlord at the time of written approval by Landlord for the
installation of the Special Purpose Equipment, remove the Special Purpose
Equipment and shall repair, to Landlord 's reasonable satisfaction, any damage
caused by the installation or removal of the Special Purpose Equipment.


(c) Tenant shall, at its sole cost, immediately repair and restore to its prior
condition any damage to the Project caused by the installation, operation or
maintenance of the Special Purpose Equipment. If Tenant fails to repair and
restore damage caused to the Project within a reasonable time, Landlord shall
have the right to repair and restore such damage and receive reimbursement from
Tenant of all costs incurred by Landlord. All costs incurred by Landlord as a
result of the existence of the Special Purpose Equipment, including, without
limitation, all electrical use, shall be considered an extra service as set
forth in Section 4.2 and shall be paid directly to the utility company or
reimbursed to Landlord by Tenant.


(d) As long as Landlord has a reasonable purpose, Landlord, at Landlord's cost,
shall have the right to relocate the Special Purpose Equipment to other parking
spaces in the Project, provided 1) Landlord pays for all costs associated with
said relocation (including required permits), and 2) the new location is
reasonably acceptable to Tenant.


(e) All aspects and phases of Tenant's installation of the Special Purpose
Equipment shall at all times be subject to supervision and approval by Landlord
(solely to protect Landlord's interests; Landlord shall have no obligation to
Tenant to exercise any such power of supervision or approval). Tenant shall be
responsible for procuring whatever consents, approvals, licenses or permits may
be required for the installation, use, operation and removal of Tenant's system.
Landlord makes no warranties or representations as to the permissibility of any
such installation by Tenant. All costs and expenses incurred in connection with
any such installation or proposed installation by Tenant, including, without
limitation, any cost or expenses incurred by Landlord in connection with review
or supervision or obtaining approvals, shall be borne by Tenant.


(f) Tenant shall at all times, and at Tenant's sole expense, be responsible for
proper maintenance of policing of the Special Purpose Equipment and all
governmental permits and approvals required in connection therewith, and Tenant
and acknowledges and agrees that Landlord shall have no duty to maintain or
police the use of the Special Purpose Equipment. The Special Purpose Equipment
and the areas on which it is located shall be deemed to be part of the Leased
Premises for purposes of Tenant's insurance and indemnification obligations
under the Lease. If any use of the Special Purpose Equipment interferes in any
manner with the ability of other tenants or occupants of the Building to conduct
its business, then Tenant shall do whatever is necessary to stop such
interference.


20. Brokers. Except for CBRE, Inc. (Landlord's and Tenant's broker), the parties
represent and warrant to each other that it has not had any dealings with any
brokers, agents, finders or other similar parties in connection with the
negotiation of this Amendment and the consummation of the transaction
contemplated hereby. The parties hereby agree to indemnify, defend and hold each
other free and harmless from and against liability for compensation or charges
which may be claimed by any agent, broker, fmder or other similar party (other
than CBRE, Inc.) by reason of any dealings with or actions of such party in
cmmection with the negotiation of this Amendment and the consummation of this
transaction, including any costs, expenses and attorney's fees incurred with
respect thereto.


21. Effect of Amendment; Ratification. Except to the extent the Lease is
expressly modified by this Amendment, the terms and provisions of the Lease
shall remain unmodified and in full force and effect. In the event of conflict
between the terms of the Lease and the terms of this Amendment, the terms of
this Amendment shall prevail. There are no covenants, promises, agreements,
conditions or understandings, either oral or written, between Landlord and
Tenant except as are set forth in the Lease and in this Amendment. All
negotiations and oral agreements acceptable to both parties have been merged
into and are included in the Lease and in this Amendment. It is understood that
the Lease and this Amendment supersedes and cancels any and all previous
negotiations, arrangements, agreements, understandings, and representations.


22. Confidentiality Provision. Tenant and Landlord and their employees and
agents agree to keep the terms of this Amendment and all documentary or verbal
information concerning the circumstances leading to or surrounding this
Amendment absolutely confidential and will not publicize or disclose such
confidential information to anyone, except Tenant's and Landlord's own
attorneys, accountants, lenders, financial partners, or tax preparers, pursuant
to court order, or required to be disclosed or filed by governmental regulatory
authorities including the U.S. Securities and Exchange Commission ("SEC'}






--------------------------------------------------------------------------------




23. Representations and Warranties. Tenant hereby represents, warrants and
agrees that as of the date hereof: (i) to Tenant's knowledge, there exists no
default under the Lease, as amended by this Amendment; (ii) the Lease, as
amended by this Amendment, continues to be a legal, valid and binding agreement
and obligation of Tenant; (iii) Landlord is not in default under the Lease, as
amended by this Amendment; and (iv) Tenant has no offset or defense to its
performance or obligations under the Lease, as amended by this Amendment.


24. Counterparts; Signatures. This Amendment may be executed in counterparts.
All executed counterparts shall constitute one agreement, and each counterpart
shall be deemed
an original. The parties hereby acknowledge and agree that facsimile signatures
or signatures transmitted by electronic mail in so-called "pdf' format shall be
legal and binding and shall have the same full force and effect as if an
original of this Amendment had been delivered.


25.     Accessibility Inspection Disclosure. Pursuant to California Civil Code
Section
1938, Landlord hereby advises Tenant that Landlord has not had the Leased
Premises (the
Existing Space and the Additional Space) inspected by a Certified Access
Specialist.


[SIGNATURE PAGE FOLLOWS]






















































































--------------------------------------------------------------------------------




26. Governing Law. This Amendment and any enforcement of the agreements set
forth above shall be governed by and construed in accordance with the laws of
the State of California.


IN WITNESS WHEREOF, this Amendment is being executed by the parties on the date
set forth above.


"LANDLORD":


HACIENDA PORTFOLIO VENTURE LLC, a Delaware limited liability company


By:
HACIENDA PORTFOLIO MEMBER, LLC, a Delaware limited liability company,

its Co-Managing Member


By:
PRINCIPAL REAL ESTATE INVESTORS, LLC, a Delaware limited liability company,

its authorized signatory


By: /s/ Michael S. Benson
Name: Michael S. Benson
Title: Assistant Managing Director Asset Management    
                            
By: /s/ Jay Fisher
Name: Jay Fisher
Title: Assistant Managing Director Asset Management    


By:
EPI HACIENDA LLC,

a California limited liability company,
its Managing Member


By:
PRINCIPAL REAL ESTATE INVESTORS, LLC, a Delaware limited liability company,

its Manager


By: /s/ James F. Ellis
Name: James F. Ellis
Title: Managing Member




"TENANT":


ZELTIQ AESTHETICS, INC.,
a Delaware corporation
                            
By: /s/ Sergio Garcia
Name: Sergio Garcia
Title: SVP, General Counsel & Corporate Secretary




















--------------------------------------------------------------------------------










EXHIBIT A


FLOOR PLAN OF THE LEASED PREMISES
(Existing Space and Additional Space)


















[Floor Plan of Premises]
























































--------------------------------------------------------------------------------








EXHIBIT G


ADDITIONAL SPACE TENANT IMPROVEMENTS




1. Additional Space Tenant Improvements. Landlord shall select a contractor (the
"Landlord's Contractor") to construct and install the Additional Space Tenant
Improvements (as defined below). Landlord's Contractor, at Landlord's sole cost
and expense. shall construct and install the tenant improvements (the
"Additional Space Tenant Improvements") in the Additional Space, with Building
standard materials, substantially in accordance with the space plan labeled
Project #14069 prepared by ID/Architecture, dated 04-23-14 (the "Additional
Space Tenant's Plans") attached to this Exhibit G as Exhibit G-1.
Notwithstanding the foregoing, the parties agree that (i) any improvement or
installation that is not referenced in Exhibit G-1, and (ii) improvements
referenced in Exhibit G-1 as an "Alternate" and with the Tenant identified as
the responsible party to pay for such Alternate (a "Tenant Paid Alternate''),
shall be Tenant's responsibility, including, without limitation, phone and data
cabling, Tenant's security system, telephone conduits. furniture, fixtures, and
equipment, or any specialized improvements. Landlord shall cause the preparation
of construction documents (the "Construction Documents") consistent with the
Additional Space Tenant's Plans, which shall be subject to Tenant's written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, and upon such approval shall be known as the "Final Construction
Documents." For the sake of clarity, Tenant may use the funds from Landlord's
Contribution as defined within Exhibit H towards any Tenant Paid Alternate or
additional tenant improvements for the Additional Space.


2. Permits. Landlord, at its sole cost and expense, shall secure all permits and
the approval of all government authorities with jurisdiction over the Project
with respect to the construction of the Additional Space Tenant Improvements;
provided, however, if needed, Tenant shall cooperate fully with Landlord with
respect to the foregoing.


3. Landlord's Review. Landlord's review and approval of the Additional Space
Tenant's Plans shall not constitute, and Landlord shall not be deemed to have
made, any representation or warranty as to the suitability of the Additional
Space or the Additional Space Tenant Improvements for Tenant's business
requirements.


4. Construction. The Additional Space Tenant Improvements shall be completed in
accordance with the Final Construction Documents by Landlord's Contractor in a
good and workmanlike manner and in compliance with all applicable laws codes,
ordinances, rules and regulations.


5. Landlord's Contribution. Landlord shall pay for the costs of preparing the
Construction Documents, obtaining permits, and for the costs of constructing the
Additional Space Tenant Improvements.


6.     Change Orders.


(a) If Tenant requests any change in the Final Construction Documents, Tenant
shall request such change in a written notice to Landlord (a "Change Order");
provided, however, Tenant shall, at its sole cost, pay for all costs to the
extent such changes actually increase the cost to Landlord to complete the
Additional Space Tenant Improvements, including, without limitation, additional
design and construction costs, and all Change Orders shall include a four
percent (4%) construction management fee payable to Landlord with respect to the
design and construction costs of the applicable Change Order. Landlord
acknowledges that Tenant may select materials and finish (''Tenant Selected
Materials and Finish'') that are above Building standard materials (described in
Paragraph 1 above) in which event such materials and finish shall be
incorporated in the Construction Documents; provided, however, the difference in
cost (if greater) between the Tenant Selected Materials and Finish and the
Building standard materials shall be paid solely by Tenant.


(b) Landlord acknowledges that Tenant is currently evaluating whether or not to
include a 1,500 to 2,000 square foot classroom in the Additional Space. Tenant
must provide Landlord written notice no later than September 15, 2014, of its
election to include said classroom, which shall be treated as a Change Order. If
Tenant elects to include said classroom, Tenant acknowledges and agrees that
Landlord may require Tenant to remove the classroom and any associated
improvements at the expiration or earlier termination of the Lease. Upon
approval of the Change Order, Landlord shall indicate which classroom and any
associated improvements that Landlord will require Tenant to remove at the
expiration or earlier termination of the Lease. Notwithstanding the foregoing,
if Tenant exercises its five (5) year option to extend set forth in Paragraph 7
of the Fifth Amendment and Tenant remains in the Leased Premises for the entire
five (5) year period, Tenant will not be required to remove the classroom and
any associated improvements. Tenant acknowledges and agrees that its Change




--------------------------------------------------------------------------------




Order to include a classroom may delay completion of the Additional Space Tenant
Improvements and that if the delay actually delays the Additional Space Term
Commencement Date, then the Additional Space Term Commencement Date shall be the
date that would have been the Additional Space Term Commencement Date but not
for Tenant's Change Order to include a classroom. Landlord shall bid the
Additional Space Tenant Improvements competitively to a mutually acceptable
number of general contractors. If the general contract for the Additional Space
Tenant Improvements has not already been bid when the Tenant notifies Landlord
of the Change Order, Landlord shall use commercially reasonable efforts to
include the Change Order scope of work in the bid documents, and, if the general
contract has already been bid, the selected Landlord's Contractor shall provide
pricing on the Change Order to include a classroom. Landlord shall provide
Tenant with the estimated pricing and time of construction and obtain Tenanf s
authorization before proceeding with the Change Order work to include a
classroom.


7. Requirements for Work Performed b y Tenant. All other work performed in the
Additional Space by Tenant or Tenant's contractor or subcontractors prior to
Tenant's occupancy of the Additional Space (including all fit-up work) shall be
subject to the following additional requirements:


(a) Such work shall not proceed until Landlord has approved in writing (which
approval such not be unreasonably withheld, conditioned or delayed): (i) the
amount and coverage of public liability and property damage insurance, with
Landlord named as an additional insured, on such liability coverage carried by
Tenant's contractor, (ii) complete and detailed plans and specifications for
such work, and (iii) a schedule for the work.


(b) All work shall be done in conformity with a valid permit when required, a
copy of which shall be furnished to Landlord before such work is commenced. In
any case, all such work shall be performed in accordance with all applicable
laws. Notwithstanding any failure by Landlord to object to any such work,
Landlord shall have no responsibility for Tenant's failure to comply with
applicable laws.


(c) Tenant or Tenant's contractor shall arrange for necessary utility, hoisting
and elevator service, on a nonexclusive basis, with Landlord. Landlord agrees to
cooperate reasonably with Tenant in connection therewith and not to charge
Tenant or impose any fee for Tenant's use thereof.


(d) Tenant shall be responsible for cleaning the Additional Space and the
Project and removing all debris in connection with its work, except for work
performed by Landlord's Contractor. All completed work shall be subject to
inspection and acceptance by Landlord.


(e) Landlord shall not unreasonably withhold, delay or condition to any consent
or approval that is required hereunder.


8. Tenant Delay. If the completion of the Additional Space Tenant Improvements
is actually delayed (i) at the request, in writing, of Tenant, (ii) by Tenant's
failure to comply with the provisions herein (including failure to pay any sums
payable by Tenant, failure to provide or approve certain items within the time
periods specified herein, or failure to comply with the early access terms and
conditions) or failure to reasonably cooperate with Landlord, (iii) by changes
in the Additional Space Tenant's Plans ordered by Tenant in writing or by extra
work ordered by Tenant, (iv) because Tenant chooses to have additional work
performed by Landlord (collectively, "Tenant Delay"), then Tenant shall be
responsible for all out-of-pocket costs and any expenses occasioned by such
Tenant Delay including, without limitation, any costs and expenses attributable
to increases in labor or materials (which payment shall be made by Tenant within
thirty (30) days of receipt by Tenant of copies of invoices and supporting
documentation in connection therewith); and, if such delay actually delays the
Additional Space Term Commencement Date, then the Additional Space Term
Commencement Date shall be the date that would have been the Additional Space
Tem1 Commencement Date but not for Tenant's Delay.


9. Substantial Completion. "Substantial Completion'' shall mean (and the
Additional Space shall be deemed "Substantially Complete") when installation of
the Additional Space Tenant Improvements for the Additional Space by Landlord's
Contractor has occurred in accordance with the provisions of this Exhibit G,
subject to the completion of punchlist items (as described below). Substantial
Completion shall be deemed to have occurred notwithstanding a requirement to
complete punchlist items or similar corrective work. Subject to Tenant Delay,
the Additional Space shall be Substantially Complete on or before December 1,
2014.


10. Punchlist. Upon Substantial Completion of the Additional Space, Landlord and
Tenant shall inspect the Additional Space together and prepare a punchlist. The
punchlist shall list incomplete, minor or insubstantial details or construction
and needed finishing touches that do not unreasonably interfere with Tenant's
intended use of the Additional




--------------------------------------------------------------------------------




Space. Landlord shall complete the punchlist items in an expeditious manner in
no event later than thirty (30)
01451011/519589v4     3


days after the Additional Space Term Commencement Date (however, if the nature
of Landlord's obligation to complete a specific punchlist item is such that more
than thirty (30) days after the Additional Space Term Commencement Date are
reasonably required for its performance, then Landlord shall not be in breach of
this Paragraph 10 if performance is commenced within such the time period set
forth above and thereafter diligently pursued to completion).


12. Early Access. Tenant shall be given access to the Additional Space
approximately four (4) weeks prior to the Additional Space Term Commencement
Date in order for Tenant to install Tenant's furniture, trade fixtures, and
equipment. From the date Tenant is given early access to the Additional Space as
set forth above through the actual Additional Space Tenn Commencement Date,
Tenant shall be subject to all of the covenants in the Lease, except that
Tenant's obligation to pay Base Rent for the Additional Space shall commence in
accordance with Paragraph 8 of the Fifth Amendment; provided, however, (i)
Tenant shall exercise such right of access in a manner that comports with the
requirements of all relevant insurance policies, (ii) Tenant (and Tenant's
contractors, vendors, agents, and employees) shall not disrupt or delay the
performance of the Additional Space Tenant Improvements, if applicable, and
(iii) Tenant (and Tenant's contractors, vendors, agents, and employees) shall in
no event give directions to (or otherwise interfere with) any parties performing
the Additional Space Tenant Improvements, if applicable. Tenant shall indemnify
and hold the Landlord free and harmless from any and all liens, costs, and
liabilities or expenses incurred in connection with any early access of Tenant.
Subject to (x) the foregoing, including, without limitation, that Tenant (and
Tenant's contractors, vendors, agents, and employees) shall not disrupt or delay
the performance of the Additional Space Tenant Improvements during its early
access, (y) the Tenant Delay provisions, including, without limitation, changes
in the Additional Space Tenant's Plans ordered by Tenant in writing or by extra
work ordered by Tenant, and (z) force majeure, Tenant's obligation to pay Base
Rent for the Additional Space shall be delayed one (1) day for each day
following December 1, 2014 that Landlord fails to provide access to the
Additional Space.


































































--------------------------------------------------------------------------------




EXHIBIT G-1


ADDITIONAL SPACE TENANT'S PLANS
 






[Floor Plan of Premises]




ADDITIONAL SPACE TENANT'S PLANS - ALTERNATES










Alternate                  Responsible
Party
1. - Acoustical Ceiling                                    Landlord
Add main runners at each slot diffuser and vacant tile to reduce sagging


2. - HVAC                                        Landlord
Replace existing slot diffusers with Standard T-bar grilles and patch grid
at area of work


3. - HVAC                                        Tenant
Install dryer vent to roof


4. - Plumbing                                        Tenant
Add in-wall box for future refrigerator


5. - Plumbing                                        Tenant
Add garbage disposal (includes electrical)


6. - Millwork                                        Tenant
Add millwork in prep room, and washer/dryer


7. - Plumbing                                        Tenant
Per note 14: add plumbing for washing machine. Provide in-wall washing
machine box, sanitary waste vent, hot & cold. Hot water from new overhead


8. - Flooring                                        Tenant


Per note 10: Add to install floating wood laminate flooring in lieu of
VCT in Demo rooms 207-209. Allowance for wood is $12/sf installed.


9. - Drywall (Intentionally deleted)                            Not elected


10. - HVAC                                        Tenant
Install exhaust fan for IT room, vent to plenum. (Includes electrical.)










--------------------------------------------------------------------------------




EXHIBIT H


EXISTING SPACE TENANT IMPROVEMENTS


1. Existing Space Tenant Improvements. Tenant shall select a contractor (the
"Tenant's Contractor") to construct and install the Existing Space Tenant
Improvements (as defined below). Tenant's Contractor must be approved by
Landlord, which approval shall not be unreasonably withheld. In addition, the
preliminary construction budget must be approved by Landlord, which approval
shall not be unreasonably withheld. Tenant's Contractor shall construct and
install the Existing Space Tenant Improvements (the "Existing Space Tenant
Improvements") in the Existing Space, substantially in accordance with plans,
working drawings and specifications (the "Existing Space Tenant's Plans'')
prepared by Tenant's architect ("Tenant's Architect") and the Existing Space
Tenant's Plans shall be approved by Landlord, which approval shall not be
unreasonably withheld. Tenant shall deliver the Existing Space Tenant's Plans to
Landlord via hard copy and via an electronic CAD file with the exception of
those improvements that do not required permits and therefore will not require
such plans to be created. Tenant acknowledges that Landlord may condition its
approval of the Existing Space Tenant Improvements on Tenant's agreement to
remove them prior to the Term Expiration Date, repair any damage resulting from
such removal and restore the Existing Space to their condition existing prior to
the date of the installation of such improvements. Notwithstanding the
foregoing, if Tenant exercises its five (5) year option to extend set forth in
Paragraph 7 of the Fifth Amendment and Tenant remains in the Leased Premises for
the entire five (5) year period, Tenant will not be required to remove or
restore the Existing Space Tenant Improvements listed below (or other
improvements that would be consistent with the contemplated changes below) to
their original condition. After written approval of the Existing Space Tenant's
Plans by Landlord, Tenant's Architect shall prepare the construction documents
(the "Construction Documents'') consistent with the Existing Space Tenant's
Plans, which shall be subject to Tenant's and Landlord's written approval, which
approval shall not be unreasonably withheld, conditioned or delayed, and upon
such approval shall be known as the "Final Construction Documents.'' Tenant and
Landlord shall cooperate with and diligently assist the Tenant's Architect in
completing the Construction Documents. Landlord agrees that the Existing Space
Tenant Improvements may include (however, Tenant has no obligation to include)
the following: (i) replacement of the blinds in all windows, (ii) installation
of two (2) electric car charging stations tor the Willow Building for Tenant's
exclusive use, subject to Paragraph 20 of the Fifth Amendment, (iii) expansion
of the size of one (1) of the three (3) server rooms, (iv) repair and
replacement, as needed, of the HVAC systems serving the three (3) server rooms,
(v) installation of a Halon system in one (1) server room and disconnection of
the sprinkler system in such server room, (vi) replacement of carpet, new paint
and other finish work in selected areas of the Existing Space, (vii) remodeling
of the front lobby of the Willow Building, including modifying the lobby size,
adding new finishes, and adding new lighting, (vii) upgrading the small break
room in the Willow Building with new finishes, millwork and additional lighting,
and (viii) installation of new outdoor furniture, potted plants, etc. in the
outside seating area located on the west side of the Willow Building.


2. Construction Documents. The Construction Documents shall comply with all
applicable codes, laws, ordinances, rules and regulations, shall not adversely
affect the Building shell or core or any systems, components or elements of the
Building, shall be in a form


sufficient to secure the approval of all government authorities with
jurisdiction over the Building, and shall be otherwise satisfactory to Landlord
in Landlord's reasonable discretion. The Construction Documents shall be
complete plans, working drawings and specifications as required to obtain a
permit for the layout, improvement and finish of the Existing Space Tenant
Improvements consistent with the design and construction of the applicable
building, including mechanical and electrical drawings and decorating plans,
showing as many of the following as possible:


(a)     Location and type of all partitions;
(b)     Location and type of all doors, with hardware and keying schedule;
(c)     Ceiling plans, including light fixtures;
(d)     Location of telephone equipment room, with all special electrical and
cooling requirements; lights;
(e)     Location and type of all electrical outlets, switches, telephone
outlets, and
(f)     Location of all fire/life safety systems, including, without limitation,
location of all sprinklers;
(g)     Location and type of all equipment     requiring special electrical
requirements;
(h)     Location, weight per square foot and description of any heavy equipment
or filing system exceeding fifty (50) pounds per square foot live and dead load;
(i)     Requirements for air conditioning or special ventilation;
(j)     Type and color of floor covering;
(k)     Location, type and color of wall covering;
(1)    Location, type and color of paint or finishes;




--------------------------------------------------------------------------------




(m)     Location and type of plumbing;
(n)     Location and type of kitchen equipment;
(o)     Indicate critical dimensions necessary for construction;
(p) Details showing all millwork with verified dimensions and dimensions of all
equipment to be built in, corridor entrances, bracing or support of special
walls or glass partitions, and any other items or information requested by
Landlord; and
(q)    Location of all cabling.


3. Landlord's Review. Landlord's review and approval of the Existing Space
Tenant's Plans or the Construction Documents shall not constitute, and Landlord
shall not be deemed to have made, any representation or warranty as to the
compliance of the Existing Space Tenant Improvements with any laws or as to the
suitability of the Existing Space or the Existing Space Tenant Improvements for
Tenant's needs.


4. Construction. The Existing Space Tenant Improvements shall be completed
substantially in accordance with the Final Construction Documents by Tenant's
Contractor in a good and workmanlike manner. Tenant shall promptly pay when due
the entire cost of all of the Existing Space Tenant Improvements (including the
cost of all utilities, pem1its, fees, taxes, and property and liability
insurance in connection therewith) required by the Final Construction Documents.


5.     Landlord's Contribution; Liens; Fee.


(a) As Landlord's contribution for the costs of constructing or performing the
Existing Space Tenant Improvements, Landlord shall give Tenant an allowance in
the maximum amount of $424,000.00 ("'Landlord's Contribution"). Landlord shall
pay Landlord's Contribution to Tenant within thirty (30) days of Landlord's
receipt of a written request for payment accompanied by copies of written
invoices, completion lien waivers with respect to the Existing Space Tenant
Improvements, all required governn1ental approvals with respect to the Existing
Space Tenant Improvements, other written evidence reasonably satisfactory to
Landlord showing the costs incurred, and the Existing Space Tenant Improvements
Close-Out Items (as defined below). Tenant shall indemnify and protect Landlord
against any liability for mechanics, materialmen's and other liens or claims
with respect to the Existing Space Tenant Improvements and equipment installed
in the Existing Space and shall obtain releases to liens as payments are made
relating to such liens. The "Existing Space Tenant Improvements Close-Out Items"
shall consist of (i) a letter from Tenant's Contractor stating that there are no
outstanding change orders to be signed, invoiced, or paid, and that the final
invoice amount covers all monies due on the applicable project, (ii) a
certificate of completion from the Tenant's Architect stating that the Existing
Space Tenant Improvements are is in compliance with the Final Construction
Documents and all punch-list items have been completed, (iii) a complete and
final budget for all hard and soft costs with respect to the Existing Space
Tenant Improvements (including, without limitation, costs for architects,
consultants, and permits), (iv) a subcontractor list by trade with contact
information, (v) as-built drawings (in both CAD and PDF), (vi) Building plans,
MEP plans, electrical panel schedules, FLS plans (fire alarm & fire sprinkler),
process piping (if applicable), and a permit set (hard copy), and (vii) an
unconditional lien release upon final payment to Tenant's Contractor and
subcontractors and primary suppliers. In the event Tenant, in Tenant's sole
discretion, elects to have Landlord manage the Existing Space Tenant
Improvements, there shall be paid to Landlord from Landlord's Contribution a
construction


oversight fee equal to four percent (4%) of the design and construction costs of
the Existing
Space Tenant Improvements.


(b) Tenant may begin drawing Landlord's Contribution following the full
execution and delivery of the Fifth Amendment. Any Landlord's Contribution
remaining on June 30, 2016 shall accrue to Landlord. In the event that Tenant
has not spent the entire Landlord's Contribution by December 1, 2015, Landlord
shall provide written notice to Tenant prior to December 15, 2015 advising
Tenant of the amount of Landlord's Contribution remammg. Tenant shall respond in
writing to Landlord within five (5) business days of receiving Landlord's notice
with Tenant's good faith estimate of the amount of the remaining Landlord's
Contribution that it intends to utilize and Tenant's good faith estimate of the
timing for utilizing the remaining Landlord's Contribution. As stated
previously, any Landlord's Contribution remaining on June 30, 2016 shall no
longer be available to Tenant.


(c) Tenant shall be allowed to use a portion of Landlord's Contribution towards
Change Orders associated with the Additional Space Tenant Improvements set forth
in Exhibit G of the Fifth Amendment.


6. Changes. Except for minor and immaterial changes, if Tenant requests any
change in the Final Construction Documents, Tenant shall request such change in
a written notice to Landlord.






--------------------------------------------------------------------------------




7. Requirements for Work Performed by Tenant. All work performed at the Building
or in the Project by Tenant or Tenant's contractor or subcontractors shall be
subject to the following additional requirements:


(a) Such work shall not proceed until Landlord has approved in wntmg (which
approval such not be unreasonably withheld, conditioned or delayed): (i) the
amount and coverage of public liability and property damage insurance, with
Landlord named as an additional insured, on such liability coverage carried by
Tenant's Contractor, (ii) complete and detailed plans and specifications for
such work, and (iii) a schedule for the work.


(b) All work shall be done in conformity with a valid permit when required, a
copy of which shall be furnished to Landlord before such work is commenced. In
any case, all such work shall be performed in accordance with all applicable
laws. Notwithstanding any failure by Landlord to object to any such work,
Landlord shall have no responsibility for Tenant's failure to comply with
applicable laws.


(c) Tenant shall be responsible for cleaning the Existing Space, the applicable
building and the Project and removing all debris in connection with its work.
All completed work shall be subject to inspection and acceptance by Landlord.
Tenant shall reimburse Landlord for the actual out-of pocket cost for all extra
expense incurred by Landlord by reason of faulty work done by Tenant or Tenant's
Contractor or by reason of inadequate cleanup by Tenant or Tenant's Contractor.


8.    Tenant's Occupation of the Existing Space During Construction. This
Paragraph
8 shall be applicable in the event that Tenant, in Tenant's sole discretion,
elects to have Landlord manage the Existing Space Tenant Improvements. Tenant is
presently in occupation of the Existing Space and therefore the construction or
performance of the Existing Space Tenant Improvements shall take place during
Tenant's occupation. Tenant, at its sole cost, shall be responsible for moving,
if applicable, any of its furniture, fixtures, and equipment required with
respect to the construction or performance of the Existing Space Tenant
Improvements, and Tenant shall cooperate with Landlord in order to make the
completion of the construction of the Existing Space Tenant Improvements as
efficient as reasonably possible. Landlord shall use commercially reasonable
efforts to minimize interference with Tenant's use and occupation of the
Existing Space during construction of the Existing Space Tenant Improvements;
however, Tenant understands that some noise and dust will be unavoidable, and
Tenant also understands that some portions of the Existing Space must be
cordoned off and cannot be used by Tenant during construction of the Existing
Space Tenant Improvements. Landlord shall not be deemed to have evicted Tenant,
nor shall there be any abatement of Rent, nor shall Tenant be relieved from
performance of any covenant on its part to be performed under the Lease by
reason of the construction of the Existing Space Tenant Improvements.




























--------------------------------------------------------------------------------




EXHIBIT I
MONUMENT IMPROVEMENTS






[Graphic of monument]


















